DETAILED ACTION

Brief Summary
This is a non-final Office action addressing reissue U.S. Application 15/789,874 (hereafter “the reissue ‘874 Application”), which is a reissue of U.S. Patent 9,165,178 (hereafter “the ‘178 Patent”).

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2021 has been entered.

The ‘178 Patent was issued on October 20, 2015 with claims 1-14, having the inventor of Teruyuki Higuchi. The ‘178 Patent was filed as U.S. Application 14/280,893 (hereafter “the original ‘893 Application”) on May 19, 2014, being filed as a division of U.S. Application 13/322,599, filed as application PCT/JP2010/059800 on June 3, 2010, now U.S. Patent 8,768,015, which claims foreign priority to Japanese Patent Application 2009-136817, being filed on June 8, 2009.  As noted above, the ‘178 Patent issued with claims 1-14.  During this reissue prosecution, claims 15-29 were added, with claims 1-24 being subsequently canceled, leaving claims 25-29 as pending, with claims 25 and 29 being independent.  A previous final Office action was mailed on December 22, 2020, which indicated that claims 25-29 were rejected.  

With this, with the filing of the Request for Continued Examination filed April 21, 2021, the amendment filed April 21, 2022 has been entered.  In this regard, the amendment filed April 21, 2021 amends claims 25 and 29.  Thus, with the instant amendment dated April 21, 2021, claims 25-29 are pending, with claims 25 and 29 being independent.

The present application is being examined under the pre-AIA  first to invent provisions. 



Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,165,178 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Non-Compliant Amendment
Applicant’s amendment filed April 21, 2021 in the instant reissue ‘874 Application is non-compliant with 37 CFR 1.173(b)-(g), but is being reviewed and discussed on merit. 

In this regard, 37 CFR 1.173(b)-(g) require that whenever there is an amendment to the claims, all amendments are made relative to the original patent being reissued, with any “matter to be omitted by reissue must be enclosed in brackets” and any “matter to be added by reissue must be underlined”.  Here, the amendment filed April 221 2021 includes claims 25-29, being new with respect to the claims of the original patent, but the claims are shown with changes in the claim made with respect to the previous amendment.  Thus, claims 25-29 are not seen to comply with 37 CFR 1.173(b)-(g).  In this regard, because claims 25-29 are new claims, with respect to the original claims, then the entirety of claims 25-29 should be underlined.  
Correction is required.









Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

With the amendment dated April 21, 2021, independent claim 25 now recites “a first light source configured to radiate a tip of the finger with white light and infrared light without passing through the optically transparent unit” in lines 4 and 5, “a second light source configured to radiate the finger with visible light passing through the optically transparent unit”, in lines 6 and 7, and subsequently, “control the first light source and the second light source to alternate between the first light source and the second light source” in lines 10 and 11.  In the Remarks filed with the amendment dated April 21, 2021, the Applicant states that support for the amendment is found “in the previously filed claims and in the originally filed application, e.g., at Fig. 2 of the drawings.” [See Remarks filed April 21, 2021, page 5].  Additionally, in the Appendix to the Remarks filed April 21, 2021, the Applicant stated that the exemplary support for independent claim 25 is found in “Figs. 2, 3, 4A-B; col. 3, line 59 through col. 4, line 13, col. 4, line 24 through col. 5, line 14”.

With this, in view of the specification of the ‘178 Patent, the specification of the ‘178 Patent is seen to not sufficiently describe only having two light sources, as currently recited in claim 25, with “a first light source configured to radiate a tip of the finger with white light and infrared light”.  For instance, in Fig. 2, which is noted by the Applicant as providing support for the current amendment, the figure illustrates three separate light sources, the “first transmitted light source (near infrared ray LED) 13”, the “second transmitted light source (white LED) 14”, and the “reflected light source (white LED) 15”.  Here, this figure is not seen to show a single light source (i.e., “a first light source”) that radiates “white light and infrared light without passing through the optically transparent unit”, as currently recited in claim 25, but rather two separate light sources are illustrated in Fig. 2 that perform the claimed functionality of the “first light source”.  

Along this vein, looking into the specification of the ‘178 Patent, the device of Fig. 2 is discussed in col. 3, line 47-col. 5, line 25, which includes the sections the Applicant cites as providing support for the claims, whereby in this portion, the ‘178 Patent describes the three illustrated light sources (the “first transmitted light source (near infrared ray LED) 13”, the “second transmitted light source (white LED) 14”, and the “reflected light source (white LED) 15”) that produce three kinds of finger-print images. [See, for instance, col. 5, lines 5-14 of the ‘178 Patent].  Here, in col. 5, lines 5-14, the ‘178 Patent states “In order to input three kinds of above-mentioned fingerprint images, the determination device 20 controls turning on and off of the three kinds of light sources (the first transmitted light source 13, the second transmitted light source 14 and the reflected light source 15).”  

Additionally, in col. 4, lines 13-18, the ‘178 Patent does state “An LED which issues an infrared ray or a near infrared ray is an LED of a wavelength band of 850-960 nm commonly used in an infrared ray remote controller and the like, for example. A white LED is one constituted of LEDs of three primary colors of red, blue and green, for example, or an LED using fluorescent emission of blue or ultraviolet color.”  Further, while not suggested by the Applicant as providing support for independent claims 25, the Examiner notes that an additional embodiment is shown in Fig. 6, which again illustrates three separate light sources, similar to that of Fig. 2.  However, once again, this embodiment fails short of expressly describing a single light source that radiates “a tip of the finger with white light and infrared light”, as currently required in the claims.

Thus, with this, these sections of the specification of the ‘178 Patent are not seen to sufficiently describe “a first light source configured to radiate a tip of the finger with white light and infrared light without passing through the optically transparent unit; a second light source configured to radiate the finger with visible light passing through the optically transparent unit; …control the first light source and the second light source to alternate between the first light source and the second light source…”, as currently recited in independent claim 25. 

Here, the Examiner is not aware of where in the specification of the ‘178 Patent of a description of a single light source that is “configured to radiate a tip of the finger with white light and infrared light without passing through the optically transparent unit”, as currently recited in independent claim 25.  Thus, this feature in claim 25 is seen to be subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  Further, for the same reasons discussed above, because dependent claims carry the same limitations for which they depend on, dependent claims 26-28 are seen to also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  Thus, a rejection of claims 25-28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is deemed proper.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 25, 26, 28, and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 7,254,255, issued to Dennis (hereafter “Dennis”, being cited in the previous Office action dated December 22, 2020), in view of U.S. Patent Application Publication 2003/0016290, with the inventor of Kwon, Oh-Bong (hereafter “Kwon”), and further in view of U.S. Patent 6,292,576, issued to Brownlee (hereafter “Brownlee”, being cited in the previous Office action dated December 22, 2020).

Regarding claim 25, Dennis discloses a device [see Fig. 1 and the Abstract] comprising:
an optically transparent unit [translucent platen 12, see Fig. 1; also see col. 2, lines 31-56], wherein the optically transparent unit comprises a first surface for being contacted by a finger [see Fig. 1, with the finger 10 being placed on the transparent platen 12; also see col. 3, lines 35-52];
a first light source configured to radiate a tip of the finger with visible light and infrared light without passing through the optically transparent unit [being one of the first or the second IR illumination sources 14 and 16, seen in Fig. 1, and discussed in col. 2, lines 31-67, wherein “As shown in FIG. 1, a preferred embodiment of a biometric identification system in accordance with the invention is adapted to read and analyze a fingerprint of a fingertip 10 placed in contact with a translucent platen 12…. At least a first and preferably first and second IR illumination sources 14 and 16, suitably light emitting diodes (LEDs), are arranged above the platen 12 to transmit light of selected frequencies in the IR band through the fingertip 10 and platen 12.”; also see col. 4, lines 43-64, wherein “The addition of a second IR source 16 improves robustness at minimal additional cost. Where the first IR LED has a wavelength of 850 nm, as described above, the second IR LED 16 might suitably have a wavelength of 750 nm.”; here, a wavelength of 750 nm is in the visible range of light, as recognized by Dennis in col. 4, lines 46-50, which states that “visible wavebands (typically within the range 380-780 nm)”, being a visible color of “red”];
a second light source configured to radiate the finger with visible light passing through the optically transparent unit [visible illumination source 18, see Fig. 1; also see col. 2, lines 31-56];
at least one memory configured to store instructions [see col. 2, lines 53-56; also see col. 4, line 65-col. 5, line 7, wherein “The data storage and processing means 22 may comprise any suitable types of memory and processor, located locally to or remote from the light sources and sensor.”]; and 
at least one processor [see col. 2, lines 53-56; also see col. 4, line 65-col. 5, line 7, wherein “The data storage and processing means 22 may comprise any suitable types of memory and processor, located locally to or remote from the light sources and sensor.  If they are located locally, they may be integrated into the same IC as the sensor 20 or be provided on a PCB shared with the sensor.”] configured to execute the instructions to:
control the first light source and the second light source to alternate between the first light source and the second light source [see col. 3, line 53-col. 4, line 64, wherein “In accordance with this further aspect of the invention, images obtained by one or more IR light sources in transmission mode (through the fingertip) are compared with images obtained by one or more visible light sources in reflection mode (from the fingertip) to determine whether they are consistent with a genuine finger or whether they indicate the presence of a spoofing device.”; also see col. 1, lines 20-31, wherein “An image of a fingerprint can be taken and analyzed to see if it matches a recorded sample of the user’s fingerprints. This is done by analyzing a number of details, or ‘minutiae’ of the fingerprint.”; also see col. 4, lines 14-25, wherein “The visible LED 18 and sensor 20 are used firstly to obtain detailed fingerprint images for biometric identification in a manner that is well known in the art and which will not be described in detail herein.”];
compare a transmitted light image based on light from the first light source and a reflected light image based on light from the second light source [see col. 4, lines 26-64, wherein “In accordance with this further aspect of the invention, images obtained by one or more IR light sources in transmission mode (through the fingertip) are compared with images obtained by one or more visible light sources in reflection mode (from the fingertip) to determine whether they are consistent with a genuine finger or whether they indicate the presence of a spoofing device. …The human finger transmits and reflects light in well recognized proportions, giving it a particular ‘color’ defined by the intensity of the measured pixels. A spoofing device that is not itself made of flesh will not have this characteristic color.”], and
output a real-forgery determination result of a fingerprint of the finger based on the comparison of the transmitted light image and the reflected light image [see col. 4, lines 26-64, wherein “In accordance with this further aspect of the invention, images obtained by one or more IR light sources in transmission mode (through the fingertip) are compared with images obtained by one or more visible light sources in reflection mode (from the fingertip) to determine whether they are consistent with a genuine finger or whether they indicate the presence of a spoofing device. …The human finger transmits and reflects light in well recognized proportions, giving it a particular ‘color’ defined by the intensity of the measured pixels. A spoofing device that is not itself made of flesh will not have this characteristic color.”].

With this, Dennis is seen to teach that a first light source configured to radiate a tip of the finger with a colored visible light and infrared light.  For instance, as noted above, in col. 4, lines 43-64, Dennis states “the second IR LED 16 might suitably have a wavelength of 750 nm”, being a wavelength of the visible color of “red”.  Further, Dennis also states in col. 2, lines 31-56 that “At least a first and preferably first and second IR illumination sources 14 and 16, suitably light emitting diodes (LEDs), are arranged above the platen 12 to transmit light of selected frequencies in the IR band through the fingertip 10 and platen 12.”, and additionally in col. 4, lines 43-52 that “Where multiple IR light sources are used, it is preferred that these should emit light in non-overlapping IR wavebands, within the limits discussed above for the first IR LED 14. However, partially overlapping IR wavebands may be used, as long as the two signals are distinguishable.”

But with this, Dennis is not clear of teaching “a first light source configured to radiate a tip of the finger with white light and infrared light without passing through the optically transparent unit”.  It is noted that the specification of the ‘178 Patent discusses illuminated “white light” in col. 4, lines 13-18, which states “A white LED is one constituted of LEDs of three primary colors of red, blue, and green, for example, or an LED using fluorescent emission of blue or ultraviolet color.”

With this, the reference of Kwon discloses a device [see Abstract; also see Fig. 2; also see paragraphs 0001-0005, wherein “The present invention relates to an image sensing system, and, more particularly, to a multi-functional image sensing system that can sense diverse color or black and white images, such as … fingerprints, …Second, a fingerprint recognizing sensor should be able to light the bottom side of a fingertip to sense the ridge and valley of a fingerprint, because it is dark when the finger is placed on the sensor.”] comprising:
an optically transparent unit [a light guiding unit 230, seen in Fig. 2; also see paragraph 0022];
a first light source configured to radiate a tip of the finger with white light and infrared light without passing through the optically transparent unit [see paragraphs 0022-0023, wherein “The infrared ray source 210 irradiates infrared ray (IR) to an object 300. The infrared ray source control unit 220 controls the infrared ray source 210 to be turned on/off. …Since the color image sensor 240, formed on a silicon substrate 241, better absorbs the light in the range of 700-800 nm, it is desirable to use a light-emitting diode that emits white light or monochromatic light in a certain wavelength range, that is, 700-800 nm, as the infrared ray light source 210.”; also see paragraph 0028, wherein “The infrared ray light of 700~800 nm radiated from the infrared ray source 210 is reflected from the object 300, is by-passed through the light guiding unit 230, and is transmitted to the color image sensor 240. Since the infrared ray in the 800 nm wavelength range is absorbed in a silicon material very well, the light reacts sensitively in the color image sensor 240, which is a silicon device. Therefore, it is possible to embody a shade image with high resolution. In addition, as described in FIG. 5, because the infrared ray of 700~800 nm has excellent optical transmittance in the RGB color filter, too, a shade image with high resolution can be embodied.”];
a second light source configured to radiate the finger with visible light [see paragraph 0022, wherein “The visible ray source 211 irradiates a visible ray to the object 300, and a visible ray source control unit 221 controls the visible ray source 211 to be turned on/off according to an input signal transmitted thereto.”].

Dennis and Kwon are combinable because they are each from the same field of endeavor, both being optical imaging systems that detect images of fingerprints. At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the device of Dennis have a first light source to be “configured to radiate a tip of the finger with white light and infrared light”, as recognized by Kwon.  The suggestion/motivation for doing so would have been that the system of Dennis would allow a sensor to absorb light better, as Kwon describes in paragraph 0023 that white light within the wavelength range of 700-800nm better absorbs light, whereby “[s]ince the infrared ray in the 800 nm wavelength range is absorbed in a silicon material very well, the light reacts sensitively in the color image sensor 240, which is a silicon device”, as further recognized by Kwon in paragraph 0028. Dennis would easily be modified with the known optical techniques of white light infrared light sources, as described in Kwon, yielding predictable results.  Therefore, it would have been obvious to combine the teachings of Kwon with the system of Dennis.

Further, as shown above, Dennis is seen to describe in col. 4, lines 14-25 that “The visible LED 18 and sensor 20 are used firstly to obtain detailed fingerprint images for biometric identification in a manner that is well known in the art and which will not be described in detail herein. ”  Here, Dennis appears to disclose switching between the light sources.  However, Dennis is unclear of “control[ling] the first light source and the second light source to alternate between the first light source and the second light source.”

But Brownlee discloses a device [see Abstract and Figs. 1 and 2] comprising:
an optically transparent unit, wherein the optically transparent unit comprises a first surface for being contacted by a finger [see Figs. 1 and 2, bulk prism 103 and microprism array 203; also see col. 2, line 63-col. 3, line 44, wherein “A finger 101 is placed on a transparent platen 103 providing a surface for contact with the finger 101.”];
a first light source configured to radiate a tip of the finger with white light and infrared light without passing through the optically transparent unit [see Fig. 7, via the “direct light source 701”; also see col. 9, lines 6-12, wherein “The direct light source 701 may be positioned on both sides of the platen 703, to illuminate the platen 703. Images of a fingerprint on the platen 703 when the direct light source 701 is on are positive images. …Note that the light sources described above may be visible light, infrared light, or another form of light.”; also see col. 4, lines 3-6, wherein “The light sources 105, 107, 205, 207 may generate light of any color in the visible spectrum, or may also generate light or electromagnetic radiation in the infrared or ultraviolet spectrum.”; also see Figs. 1 and 2, via the “Direct Illumination Source” 105 and/or 205; also see col. 2, line 34-col. 3, line 58, wherein “A direct light source may also be positioned illuminate the flesh of the fingertip external to the platen or prism. In this case, internal scattering of light by blood and skin cells yields a positive image through the platen or prism.”];
a second light source configured to radiate the finger with visible light passing through the optically transparent unit [see Fig. 7, “scattering light source 750”; also see col. 9, lines 13-35,  wherein “The second view 750 shows scattering light source 755 illuminating the finger 760 directly. …Thus, the image obtained when the finger 760 on the platen 703 is illuminated by scattering light source 755 is a negative image. …Note that the light sources described above may be visible light, infrared light, or another form of light.”; also see Figs. 1 and 2, via the “TIR Illumination Source” 107 and 207; also see col. 2, line 34-col. 4, line 6;  also see col. 4, lines 43-52, wherein “Conversely, the prism 103 or 203 may be illuminated by light source 107 where much of the light is incident on the surface at greater than the critical angle, and therefore the light is totally internally reflected toward the electronic imaging device 113, 213.”];
with the system configured to execute instructions to:
control the first light source and the second light source to alternate between the first light source and the second light source [see col. 3, line 63-col. 4, line 29, wherein “The two light sources may be operated sequentially and electronic processing used to measure the difference between the images.”; also see col. 6, lines 8-15, wherein “In another embodiment, the authenticity of a fingerprint image is determined by first illuminating the finger with the direct light source 105, 205, and capturing a first image with the imaging device 113, 213. The finger is then illuminated with the FTIR light source 107, 207 and a second image is captured with the imaging device 113, 213.”; also see steps 501 and 505 in Fig. 5; also see col. 7, line 62-col. 8,line 15];
compare a transmitted light image based on light from the first light source and a reflected light image based on light from the second light source [see step 509 in Fig. 5; also see col. 7, line 62-col. 8,line 23], and
output a real-forgery determination result of a fingerprint of the finger based on the comparison of the transmitted light image and the reflected light image [see steps 513 and 517 in Fig. 5; also see col. 8, lines 18-26].

Dennis, Kwon, and Brownlee are combinable because they are each from the same field of endeavor, each being optical imaging systems that detect images of fingerprints.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the device Dennis and Kwon further include the function to “control the first light source and the second light source to alternate between the first light source and the second light source”, as recognized by Brownlee.  The suggestion/motivation for doing so would have been that the system of Dennis would be able to provide an “optimum level of canceling or contrast” by allowing for varying ways to “modulate of the intensity of the two light sources, vary the gain or integration time of the two images, or otherwise change the light sources”, as recognized by Brownlee in col. 5, lines 24-33.  Dennis would easily be modified with the known optical techniques of controlling light sources, as described in Brownlee, yielding predictable results.  Therefore, it would have been obvious to combine the teachings of Brownlee with the system of Dennis and Kwon to obtain the invention specified in claim 25.


Regarding claim 26, Dennis, Kwon, and Brownlee disclose the device discussed above according to claim 25, and Dennis further teaches:
wherein the processor extracts a first fingerprint pattern from the reflected light image and extracts a second fingerprint pattern from the transmitted light image, and when the first fingerprint pattern and the second fingerprint pattern are similar, determines the fingerprint of the finger as a real one, and when the first fingerprint pattern and the second fingerprint pattern are not similar, determines the fingerprint of the finger as a forgery [see col. 1, lines 20-31, wherein “An image of a fingerprint can be taken and analyzed to see if it matches a recorded sample of the user’s fingerprints. This is done by analyzing a number of details, or ‘minutiae’ of the fingerprint.”; also see col. 4, lines 26-64, wherein “In accordance with this further aspect of the invention, images obtained by one or more IR light sources in transmission mode (through the fingertip) are compared with images obtained by one or more visible light sources in reflection mode (from the fingertip) to determine whether they are consistent with a genuine finger or whether they indicate the presence of a spoofing device. …The human finger transmits and reflects light in well recognized proportions, giving it a particular ‘color’ defined by the intensity of the measured pixels. A spoofing device that is not itself made of flesh will not have this characteristic color.”].


Regarding claim 28, Dennis, Kwon, and Brownlee disclose the device discussed above according to claim 25, and Dennis further teaches:
wherein the processor extracts a specific point from each of the reflected light image and the transmitted light image, and determines the fingerprint of the finger as a real one when a difference in colors of the specific point satisfies a predetermined condition, and determines the fingerprint of the finger as a forgery when the difference does not satisfy the predetermined condition [see col. 1, lines 20-31, wherein “An image of a fingerprint can be taken and analyzed to see if it matches a recorded sample of the user’s fingerprints. This is done by analyzing a number of details, or ‘minutiae’ of the fingerprint.”; also see col. 4, lines 26-64, wherein “In accordance with this further aspect of the invention, images obtained by one or more IR light sources in transmission mode (through the fingertip) are compared with images obtained by one or more visible light sources in reflection mode (from the fingertip) to determine whether they are consistent with a genuine finger or whether they indicate the presence of a spoofing device. …The human finger transmits and reflects light in well recognized proportions, giving it a particular ‘color’ defined by the intensity of the measured pixels. A spoofing device that is not itself made of flesh will not have this characteristic color.”].


Regarding claim 29, Dennis discloses a device [see Fig. 1 and the Abstract] comprising:
an optically transparent unit [translucent platen 12, see Fig. 1; also see col. 2, lines 31-56], wherein the optically transparent unit comprises a first surface for being contacted by a finger [see Fig. 1, with the finger 10 being placed on the transparent platen 12; also see col. 3, lines 35-52];
a first visible light source configured to radiate a tip of the finger with visible light without passing through the optically transparent unit [being the second IR illumination source 16, seen in Fig. 1, and discussed in col. 2, lines 31-67, wherein “As shown in FIG. 1, a preferred embodiment of a biometric identification system in accordance with the invention is adapted to read and analyze a fingerprint of a fingertip 10 placed in contact with a translucent platen 12…. At least a first and preferably first and second IR illumination sources 14 and 16, suitably light emitting diodes (LEDs), are arranged above the platen 12 to transmit light of selected frequencies in the IR band through the fingertip 10 and platen 12.”; also see col. 4, lines 43-64, wherein “The addition of a second IR source 16 improves robustness at minimal additional cost. Where the first IR LED has a wavelength of 850 nm, as described above, the second IR LED 16 might suitably have a wavelength of 750 nm.”; here, a wavelength of 750 nm is in the visible range of light, as recognized by Dennis in col. 4, lines 46-50, which states that “visible wavebands (typically within the range 380-780 nm)”, being a visible color of “red”];
an infrared light source configured to radiate the tip of the finger with infrared light without passing through the optically transparent unit [being the first IR illumination source 14, seen in Fig. 1, and described in col. 2, lines 31-67, wherein “As shown in FIG. 1, a preferred embodiment of a biometric identification system in accordance with the invention is adapted to read and analyze a fingerprint of a fingertip 10 placed in contact with a translucent platen 12…. At least a first and preferably first and second IR illumination sources 14 and 16, suitably light emitting diodes (LEDs), are arranged above the platen 12 to transmit light of selected frequencies in the IR band through the fingertip 10 and platen 12.”; also see col. 4, lines 43-64, wherein “As a minimum, one IR and one visible light source are required to provide live finger detection and additional anti-spoofing functions together with biometric identification. The addition of a second IR source 16 improves robustness at minimal additional cost. Where the first IR LED has a wavelength of 850 nm, as described above, the second IR LED 16 might suitably have a wavelength of 750 nm.”; here, a wavelength of 850 nm is in the infrared range of light];
a second visible light source configured to radiate the finger with visible light passing through the optically transparent unit [visible illumination source 18, see Fig. 1; also see col. 2, lines 31-56];
at least one memory configured to store instructions [see col. 2, lines 53-56; also see col. 4, line 65-col. 5, line 7, wherein “The data storage and processing means 22 may comprise any suitable types of memory and processor, located locally to or remote from the light sources and sensor.”]; and 
at least one processor [see col. 2, lines 53-56; also see col. 4, line 65-col. 5, line 7, wherein “The data storage and processing means 22 may comprise any suitable types of memory and processor, located locally to or remote from the light sources and sensor.  If they are located locally, they may be integrated into the same IC as the sensor 20 or be provided on a PCB shared with the sensor.”] configured to execute the instructions to:
control the first visible light source and the second light source to alternate between the first light source and the second light source [see col. 3, line 53-col. 4, line 64, wherein “In accordance with this further aspect of the invention, images obtained by one or more IR light sources in transmission mode (through the fingertip) are compared with images obtained by one or more visible light sources in reflection mode (from the fingertip) to determine whether they are consistent with a genuine finger or whether they indicate the presence of a spoofing device.”; also see col. 1, lines 20-31, wherein “An image of a fingerprint can be taken and analyzed to see if it matches a recorded sample of the user’s fingerprints. This is done by analyzing a number of details, or ‘minutiae’ of the fingerprint.”; also see col. 4, lines 14-25, wherein “The visible LED 18 and sensor 20 are used firstly to obtain detailed fingerprint images for biometric identification in a manner that is well known in the art and which will not be described in detail herein.”];
compare (i) a transmitted light image based on light from the first visible light source and light from the infrared light source, and (ii) a reflected light image based on light from the second light source [see col. 4, lines 26-64, wherein “In accordance with this further aspect of the invention, images obtained by one or more IR light sources in transmission mode (through the fingertip) are compared with images obtained by one or more visible light sources in reflection mode (from the fingertip) to determine whether they are consistent with a genuine finger or whether they indicate the presence of a spoofing device. …The human finger transmits and reflects light in well recognized proportions, giving it a particular ‘color’ defined by the intensity of the measured pixels. A spoofing device that is not itself made of flesh will not have this characteristic color.”], and
output a real-forgery determination result of a fingerprint of the finger based on the comparison of the transmitted light image and the reflected light image [see col. 4, lines 26-64, wherein “In accordance with this further aspect of the invention, images obtained by one or more IR light sources in transmission mode (through the fingertip) are compared with images obtained by one or more visible light sources in reflection mode (from the fingertip) to determine whether they are consistent with a genuine finger or whether they indicate the presence of a spoofing device. …The human finger transmits and reflects light in well recognized proportions, giving it a particular ‘color’ defined by the intensity of the measured pixels. A spoofing device that is not itself made of flesh will not have this characteristic color.”].

With this, Dennis is seen to teach that a first light source configured to radiate a tip of the finger with a colored visible light and infrared light.  For instance, as noted above, in col. 4, lines 43-64, Dennis states “the second IR LED 16 might suitably have a wavelength of 750 nm”, being a wavelength of the visible color of “red”.  Further, Dennis also states in col. 2, lines 31-56 that “At least a first and preferably first and second IR illumination sources 14 and 16, suitably light emitting diodes (LEDs), are arranged above the platen 12 to transmit light of selected frequencies in the IR band through the fingertip 10 and platen 12.”, and additionally in col. 4, lines 43-52 that “Where multiple IR light sources are used, it is preferred that these should emit light in non-overlapping IR wavebands, within the limits discussed above for the first IR LED 14. However, partially overlapping IR wavebands may be used, as long as the two signals are distinguishable.”

But with this, Dennis is not clear of teaching “a first visible light source configured to radiate a tip of the finger with white light without passing through the optically transparent unit”.  It is noted that the specification of the ‘178 Patent discusses illuminated “white light” in col. 4, lines 13-18, which states “A white LED is one constituted of LEDs of three primary colors of red, blue, and green, for example, or an LED using fluorescent emission of blue or ultraviolet color.”

With this, the reference of Kwon discloses a device [see Abstract; also see Fig. 2; also see paragraphs 0001-0005, wherein “The present invention relates to an image sensing system, and, more particularly, to a multi-functional image sensing system that can sense diverse color or black and white images, such as … fingerprints, …Second, a fingerprint recognizing sensor should be able to light the bottom side of a fingertip to sense the ridge and valley of a fingerprint, because it is dark when the finger is placed on the sensor.”] comprising:
an optically transparent unit [a light guiding unit 230, seen in Fig. 2; also see paragraph 0022];
a first visible light source configured to radiate a tip of the finger with white light without passing through the optically transparent unit [see paragraphs 0022-0023, wherein “The infrared ray source 210 irradiates infrared ray (IR) to an object 300. The infrared ray source control unit 220 controls the infrared ray source 210 to be turned on/off. …Since the color image sensor 240, formed on a silicon substrate 241, better absorbs the light in the range of 700-800 nm, it is desirable to use a light-emitting diode that emits white light or monochromatic light in a certain wavelength range, that is, 700-800 nm, as the infrared ray light source 210.”; also see paragraph 0028, wherein “The infrared ray light of 700~800 nm radiated from the infrared ray source 210 is reflected from the object 300, is by-passed through the light guiding unit 230, and is transmitted to the color image sensor 240. Since the infrared ray in the 800 nm wavelength range is absorbed in a silicon material very well, the light reacts sensitively in the color image sensor 240, which is a silicon device. Therefore, it is possible to embody a shade image with high resolution. In addition, as described in FIG. 5, because the infrared ray of 700~800 nm has excellent optical transmittance in the RGB color filter, too, a shade image with high resolution can be embodied.”];
a second visible light source configured to radiate the finger with visible light [see paragraph 0022, wherein “The visible ray source 211 irradiates a visible ray to the object 300, and a visible ray source control unit 221 controls the visible ray source 211 to be turned on/off according to an input signal transmitted thereto.”].

Dennis and Kwon are combinable because they are each from the same field of endeavor, both being optical imaging systems that detect images of fingerprints. At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the device of Dennis have a first light source to be “configured to radiate a tip of the finger with white light and infrared light”, as recognized by Kwon.  The suggestion/motivation for doing so would have been that the system of Dennis would allow a sensor to absorb light better, as Kwon describes in paragraph 0023 that white light within the wavelength range of 700-800nm better absorbs light, whereby “[s]ince the infrared ray in the 800 nm wavelength range is absorbed in a silicon material very well, the light reacts sensitively in the color image sensor 240, which is a silicon device”, as further recognized by Kwon in paragraph 0028. Dennis would easily be modified with the known optical techniques of white light infrared light sources, as described in Kwon, yielding predictable results.  Therefore, it would have been obvious to combine the teachings of Kwon with the system of Dennis.

With this, as shown above, Dennis does describe in col. 4, lines 14-25 that “The visible LED 18 and sensor 20 are used firstly to obtain detailed fingerprint images for biometric identification in a manner that is well known in the art and which will not be described in detail herein. ”  Here, Dennis appears to disclose switching between the light sources.  However, Dennis is unclear of “control[ling] the first visible light source and the second visible light source to alternate between the first visible light source and the second visible light source.”

But Brownlee discloses a device [see Abstract and Figs. 1 and 2] comprising:
an optically transparent unit, wherein the optically transparent unit comprises a first surface for being contacted by a finger [see Figs. 1 and 2, bulk prism 103 and microprism array 203; also see col. 2, line 63-col. 3, line 44, wherein “A finger 101 is placed on a transparent platen 103 providing a surface for contact with the finger 101.”];
a first visible light source configured to radiate a tip of the finger with visible light [see Fig. 7, via one of the direct light sources 701; also see col. 9, lines 6-20, wherein “The direct light source 701 may be positioned on both sides of the platen 703, to illuminate the platen 703. Images of a fingerprint on the platen 703 when the direct light source 701 is on are positive images.”; also see Figs. 1 and 2, via the “Direct Illumination Source” 105 and 205; also see col. 2, lines 34-62, wherein “A first light source directs light to the platen, the first light positioned to show illumination in the areas where the skin is in contact with the platen.”; also see col. 2, line 34-col. 3, line 58, wherein “A direct light source may also be positioned illuminate the flesh of the fingertip external to the platen or prism. In this case, internal scattering of light by blood and skin cells yields a positive image through the platen or prism.”; also see col. 4, lines 3-6, wherein “The light sources 105, 107, 205, 207 may generate light of any color in the visible spectrum, or may also generate light or electromagnetic radiation in the infrared or ultraviolet spectrum.”];
an infrared light source configured to radiate the tip of the finger with infrared light without passing through the optically transparent unit [see Fig. 7, via another one of the the direct light sources 701; also see col. 9, lines 6-20, wherein “The direct light source 701 may be positioned on both sides of the platen 703, to illuminate the platen 703. Images of a fingerprint on the platen 703 when the direct light source 701 is on are positive images.”; also see Figs. 1 and 2, via the “Direct Illumination Source” 105 and 205; also see col. 2, lines 34-62, wherein “A first light source directs light to the platen, the first light positioned to show illumination in the areas where the skin is in contact with the platen.”; also see col. 2, line 34-col. 3, line 58, wherein “A direct light source may also be positioned illuminate the flesh of the fingertip external to the platen or prism. In this case, internal scattering of light by blood and skin cells yields a positive image through the platen or prism.”; also see col. 4, lines 3-6, wherein “The light sources 105, 107, 205, 207 may generate light of any color in the visible spectrum, or may also generate light or electromagnetic radiation in the infrared or ultraviolet spectrum.”];
a second visible light source configured to radiate the tip of the finger with visible light passing through the optically transparent unit [see Fig. 7, via the light source 755; also see col. 9, lines 6-20, wherein “The second view 750 shows scattering light source 755 illuminating the finger 760 directly. …Thus, the image obtained when the finger 760 on the platen 703 is illuminated by scattering light source 755 is a negative image.”; also see Figs. 1 and 2, via the “TIR Illumination Source” 107 and 207; also see col. 2, line 34-col. 4, line 6; also see col. 4, lines 43-52, wherein “Conversely, the prism 103 or 203 may be illuminated by light source 107 where much of the light is incident on the surface at greater than the critical angle, and therefore the light is totally internally reflected toward the electronic imaging device 113, 213.”];
with the system configured to execute instructions to:
control the first visible light source and the second visible light source to alternate between the first visible light source and the second visible light source [see col. 3, line 63-col. 4, line 29, wherein “The two light sources may be operated sequentially and electronic processing used to measure the difference between the images.”; also see col. 6, lines 8-15, wherein “In another embodiment, the authenticity of a fingerprint image is determined by first illuminating the finger with the direct light source 105, 205, and capturing a first image with the imaging device 113, 213. The finger is then illuminated with the FTIR light source 107, 207 and a second image is captured with the imaging device 113, 213.”; also see steps 501 and 505 in Fig. 5; also see col. 7, line 62-col. 8,line 15];
compare a transmitted light image based on light from the first light source and a reflected light image based on light from the second light source [see step 509 in Fig. 5; also see col. 7, line 62-col. 8,line 23], and
output a real-forgery determination result of a fingerprint of the finger based on the comparison of the transmitted light image and the reflected light image [see steps 513 and 517 in Fig. 5; also see col. 8, lines 18-26].

Dennis, Kwon, and Brownlee are combinable because they are each from the same field of endeavor, each being optical imaging systems that detect images of fingerprints.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the device Dennis and Kwon further include the function to “control the first light source and the second light source to alternate between the first light source and the second light source”, as recognized by Brownlee.  The suggestion/motivation for doing so would have been that the system of Dennis would be able to provide an “optimum level of canceling or contrast” by allowing for varying ways to “modulate of the intensity of the two light sources, vary the gain or integration time of the two images, or otherwise change the light sources”, as recognized by Brownlee in col. 5, lines 24-33.  Dennis would easily be modified with the known optical techniques of controlling light sources, as described in Brownlee, yielding predictable results.  Therefore, it would have been obvious to combine the teachings of Brownlee with the system of Dennis and Kwon to obtain the invention specified in claim 29.









Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 7,254,255, issued to Dennis (hereafter “Dennis”, being cited in the previous Office action dated December 22, 2020), in view of U.S. Patent Application Publication 2003/0016290, with the inventor of Kwon, Oh-Bong (hereafter “Kwon”), further in view of U.S. Patent 6,292,576, issued to Brownlee (hereafter “Brownlee”, being cited in the previous Office action dated December 22, 2020), and further in view of  U.S. Patent Application Publication 2002/0076089, with the inventor of Muramatsu et al. (hereafter “Muramatsu”, being cited in the previous Office action dated December 22, 2020).

Regarding claim 27, Dennis, Kwon, and Brownlee disclose the device discussed above according to claim 25, and Dennis further teaches that the processor performs a function that analyzes minutia features [see col. 1, lines 20-31, wherein “An image of a fingerprint can be taken and analyzed to see if it matches a recorded sample of the user’s fingerprints. This is done by analyzing a number of details, or ‘minutiae’ of the fingerprint.”].  

However, Dennis, Kwon, and Brownlee lack express teaching of “wherein if the processor counts the number of minutia features in a particular region of the reflected light image to obtain a first minutia feature count and counts the number of minutia features in the particular region of the transmitted light image to obtain a second minutia feature count.”

However, Muramatsu discloses a device comprising:
an optically transparent unit, wherein the optically transparent unit comprises a first surface for being contacted by a finger [prism 18 and 38, and/or optical image sensor 23 and 43, see Figs. 1-4];
a first light source configured to radiate a tip of the finger with visible light and infrared light without passing through the optically transparent unit [see Fig. 4; also see paragraphs 0120-0123, wherein “Infrared light illumination from the visible/infrared light source 42 is scattered by a finger 40, and received by the optical image sensor 43.”; also see paragraph 0032, wherein “A second aspect of the present invention is a fingerprint authentication apparatus having an imaging section which forms an image of a fingerprint to be authenticated by an optical image sensor formed by a first optical image sensor having sensitivity in the infrared region and a second optical image sensor having sensitivity in the visible light region, …”; also see paragraph 0044];
a second light source configured to radiate the finger with a second visible light passing through the optically transparent unit [see Fig. 3; also see paragraphs 0091-0094; also see paragraphs 0120-0123, wherein “Infrared light illumination from the visible/infrared light source 42 is scattered by a finger 40, and received by the optical image sensor 43.”];
at least one memory configured to store instructions; and at least one processor [controller 11, 21, 31, and 41, seen in Figs. 1-4; also see paragraphs 0069-0072; also see paragraphs 0105-0108] configured to execute the instructions to:
control the first light source and the second light source to illuminate the first light source and the second light source [see paragraphs 0121-0123, wherein “Specifically, in this fingerprint authentication apparatus, a combined infrared/visible light source 42 providing illumination with mixed infrared light and visible light being used and consideration being given to the optical image sensor 43, an accompanying reference processing section 47 being further provided.”; also see paragraphs 0100-0107];
compare a transmitted light image based on light from the first light source and a reflected light image based on light from the second light source [see Abstract; also see paragraph 0032; also see paragraphs 0044-0045; also see paragraphs 0121-0123, wherein “A reference processing section 47 performs a comparison of the clarity of the fingerprint images input between the block with infrared sensitivity and the block without having infrared sensitivity within the optical image sensor 43.”; also see steps T3-T6 in Fig. 9; also see paragraphs 0074-0079 and 0107; also see paragraphs 0100-0113], and
output a real-forgery determination result of a fingerprint of the finger based on the comparison of the transmitted light image and the reflected light image [see Abstract; also see paragraph 0032; also see paragraphs 0044-0045; also see paragraphs 0121-0123, wherein “A reference processing section 47 performs a comparison of the clarity of the fingerprint images input between the block with infrared sensitivity and the block without having infrared sensitivity within the optical image sensor 43.”; also see steps T3-T6 in Fig. 9; also see paragraphs 0074-0079 and 0107; also see paragraphs 0100-0113].

Muramatsu further discloses wherein the processor counts the number of minutia features in a particular region of the reflected light image to obtain a first minutia feature count and counts the number of minutia features in the particular region of the transmitted light image to obtain a second minutia feature count [see paragraphs 0121-0123; also see steps T3-T6 in Fig. 9; also see paragraphs 0074 and 0107], and 
determines the fingerprint of the finger as a real one when the first minutia feature count is not less than the second minutia feature count, and determines the fingerprint of the finger as a forgery when the first minutia feature count is smaller than the second minutia feature count [see steps S3 and T4 in Figs. 8 and 9; also see Figs. 5(A)-5(C) and paragraphs 0100-0103, wherein “As is clear from FIG. 5, in the case of the finger of a living organism, there is no difference in clarity between the images obtained by the two blocks, but in the case of a replica, there is a difference in the clarity between the images obtained by the two blocks.”; also see paragraphs 0110-0115; also see paragraphs 0121-0123].

Dennis, Kwon, Brownlee, and Muramatsu are combinable because they are each from the same field of endeavor, each being optical imaging systems that detect images of fingerprints.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the processor disclosed by Dennis include the functionality that “counts the number of minutia features in a particular region of the reflected light image to obtain a first minutia feature count and counts the number of minutia features in the particular region of the transmitted light image to obtain a second minutia feature count, and determines the fingerprint of the finger as a real one when the first minutia feature count is not less than the second minutia feature count, and determines the fingerprint of the finger as a forgery when the first minutia feature count is smaller than the second minutia feature count”, as recognized by Muramatsu.  The suggestion/motivation for doing so would have been that the system of Dennis would be able to perform “stable fingerprint authentication with little influence from the ambient temperature, thereby reducing the maintenance burden in a fingerprint authentication apparatus”, as recognized by Muramatsu in paragraph 0125.  The device of Dennis, Kwon, and Brownlee would easily be modified with the known optical techniques of detecting and utilizing minutiae in determining whether a fingerprint is from a real finger or from a replica, as described in Muramatsu, and would yield predictable results.  Therefore, it would have been obvious to combine the teachings of Muramatsu with the system defined by Dennis, Kwon, and Brownlee to obtain the invention specified in claim 27.



Response to Arguments
Applicant’s arguments on pages 5-11, filed April 21, 2021, with respect to the previously cited rejections of independent claims 25 and 29 as being obvious over Dennis in view of Brownlee, have been fully considered and are persuasive.  Here, the reference of Dennis and the reference of Brownlee both do not expressly disclose of radiating a tip of a finger with “white light”, as the claims have now been amended to recite.  Thus, the previously cited rejection of claims 25, 26, 28, and 29 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dennis in view of Brownlee, has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kwon (U.S. Pat. App. Pub. 2003/0016290).




Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
U.S. Patent Application Publication 2008/0175444, with the inventor of Maro et al., discloses an apparatus with an imaging module for biometrics authentication, which includes a light source radiating a tip of the finger with near infrared light or visible light; and
U.S. Patent Application Publication 2008/0037001, with the inventor of Yokoyama et al., discloses a biometric identification apparatus that includes a plurality of light sources.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joseph R. Pokrzywa, whose telephone number is (571) 272-7410.  The Examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/JOSEPH R POKRZYWA/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            

Conferees: 
	/ERON J SORRELL/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            
/MICHAEL FUELLING/            Supervisory Patent Examiner, Art Unit 3992